Citation Nr: 0120378	
Decision Date: 08/08/01    Archive Date: 08/14/01

DOCKET NO.  99-11 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to a disability rating greater than 50 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran, his spouse, S.P., and B.A.


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel

INTRODUCTION

The veteran had active duty from September 1966 to September 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana.

The Board previously issued a decision on this claim in 
October 2000.  The veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a March 2001 Order, issued pursuant to a Joint Motion by 
the parties, the Court vacated the Board decision and 
remanded the matter to the Board for readjudication of the 
claim.   


REMAND

The veteran seeks a disability rating greater than 50 percent 
for PTSD.  It is essentially argued that the veteran's home 
business constitutes no more than marginal employment under 
38 C.F.R. § 4.16(a) (2000).  Additional arguments in support 
of the veteran's claim are set forth in the text of the March 
2001 Joint Motion for Remand.  

In a May 2001 letter to the Board, the veteran's 
representative advised that the veteran had a claim pending 
at the RO for a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
pursuant to 38 C.F.R. § 4.16, as well as claims for service 
connection for diabetes and neuropathy.  He asked that the 
Board remand the issue of an increased rating for PTSD so 
that the RO may consider the applicability of 38 C.F.R. § 
4.16(a) in the first instance, as well as in conjunction with 
the pending TDIU claim.  The Board agrees.  Claims that are 
so related to each other should not be subject to piecemeal 
decision-making or appellate litigation.  See generally 
Parker v. Brown , 7 Vet. App. 116 (1994); Babchak v. 
Principi, 3 Vet. App. 466 (1992).  

Accordingly, the case is REMANDED for the following action:

In conjunction with his claim for TDIU, 
the RO should readjudicate the veteran's 
claim for a disability rating greater 
than 50 percent for PTSD, specifically 
considering the applicability of 
38 C.F.R. § 4.16(a).  If the disposition 
of the claim remains unfavorable to the 
veteran, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.   

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran unless notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


